Case 1:19-cr-00901-JPO Document 27 Filed 07/22/20 Page 1 of 2
Case 1:19-cr-00901-JPO Document 27 Filed 07/22/20 Page 2 of 2




       Granted. The August 11, 2020 hearing is hereby adjourned
       to September 25, 2020, at 11:00 a.m. The Court excludes
       time through September 25, 2020, under the Speedy Trial
       Act, 18 U.S.C. 3161(h)(7)(A), finding that the ends of justice
       outweigh the interests of the public and the defendant in a
       speedy trial.
         So ordered.
         July 22, 2020
